Citation Nr: 0422002	
Decision Date: 08/11/04    Archive Date: 08/17/04

DOCKET NO.  02-20 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for an acquired psychiatric 
disorder, to include paranoid schizophrenia.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

Appellant had two periods of active military service.  The 
first period, which ended in an honorable discharge, was from 
January 1972 to December 1973, and the instant claim is based 
upon this period of service.  Appellant had a subsequent 
period of active service from May 1980 to November 1981 that 
ended in an other-than-honorable discharge.  There are no 
contentions or showing that this period of service played any 
role in the disability at issue.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision by the Huntington, 
West Virginia, Regional Office (RO) that denied appellant's 
request to reopen a claim for service connection for an 
acquired psychiatric disorder, to include paranoid 
schizophrenia.

Appellant was scheduled to testify before the Board via a 
videoconference in October 2003, but he failed to appear at 
the scheduled hearing.  The case will proceed as if the 
hearing request was withdrawn.


FINDINGS OF FACT

1.  Service connection for paranoid schizophrenia was denied 
by a rating decision in December 1975, which found that 
appellant had a current disability of paranoid schizophrenia 
but held that this disability did not become manifest in 
service or within one year following discharge from service.  
He was provided notice of the decision.  The decision was not 
appealed within one year and became final.

2.  Appellant attempted to reopen the claim for service 
connection in March 1982, June 1985, and February 1989, 
submitting additional evidence on each occasion.  These 
requests were denied by rating decisions in July 1982, July 
1985, and March 1989 that affirmed the previous denials.  
Notice was provided  Those rating decisions were not appealed 
within one year, and the March 1989 rating decision is the 
most recent final denial of the claim for any reason.

3.  Evidence added to the file since the March 1989 rating 
decision does not bear directly and substantially on the 
specific matter under consideration, is cumulative and 
redundant of the evidence of record, and is not, by itself or 
in combination with other evidence, so significant that it 
must be considered in order to fairly adjudicate the claim.


CONCLUSION OF LAW

Evidence received since the March 1989 rating decision is not 
new and material; the claim for service connection for 
paranoid schizophrenia is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2000)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
Appellant's request to reopen the claim was submitted after 
enactment of the VCAA.  The VCAA accordingly applies to the 
instant case.

The provisions of the VCAA applicable to attempts to reopen 
finally disallowed claims, as articulated in 38 C.F.R. 
§ 3.156, are effective only for claims received on or after 
August 29, 2001.  Since the instant application to reopen the 
claim was received prior to that date, the provisions of the 
VCAA as they pertain to 38 C.F.R. § 3.156 do not apply.  The 
remaining provisions of the VCAA are for application.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Also, the United States Court of Appeals for Veteran 
Claims' (Court's) decision in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) held, in part, that a VCAA notice consistent 
with 38 U.S.C.§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide, 
and (4) request or tell that claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  This new 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In the present case for service connection for schizophrenia 
disorder, a substantially complete application to reopen the 
claim was received in May 2001; the claim was denied by 
rating decision in June 2002.  Prior to the denial, the AOJ 
sent appellant a duty-to-assist letter in November 2001 that 
discussed the issue of new and material evidence required to 
reopen a claim.  The duty-to-assist letter did not satisfy 
the fourth element ("give us everything you've got") cited 
in Pelegrini.  However, as will be discussed below, the VCAA 
provisions have been considered and complied with.  There is 
no indication that there is additional evidence to obtain, 
there is no additional notice that should be provided, and 
there has been a complete review of all the evidence without 
prejudice to the appellant.  As such, there is no indication 
that there is any prejudice to the appellant by the order of 
the events in this case.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  Any error in the sequence of events is not shown 
to have any effect on the case or to cause injury to the 
claimant.  As such, the Board concludes that any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 
753 F.2d 1349, 1352 (5th Cir. 1985).

Although the notice letter that was sent to appellant did not 
contain the fourth element, the Board finds that appellant 
was otherwise fully notified of the need to give VA any 
evidence pertaining to his claim.  The original claim for 
service connection was submitted in August 1975, and during 
subsequent years appellant has received a number of pre-VCAA 
and post-VCAA duty-to-assist letters, rating decisions, 
Statements of the Case (SOCs) and Supplemental Statements of 
the Case (SSOCs) that listed the evidence on file as the 
claim was developed and kept appellant informed of additional 
evidence that would help to substantiate his claim.  Finally, 
the Board notes that appellant submitted a VA Form 9 in 
December 2003 that states appellant has no further evidence 
to submit.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.112 (harmless error).  In this case, because each 
of the four content requirements of a VCAA notice has been 
fully satisfied, any error in not providing a single notice 
to the appellant covering all content requirements is 
harmless error.   

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2003).   In this case, appellant 
advised VA to obtain service medical records and treatment 
records from Chillicothe VA Medical Center, Shawnee Hills 
Mental Health and Mental Retardation Center, and Spencer 
State Hospital; the first three mentioned were already in the 
file prior to the last adjudication, and records from the 
latter are unavailable because the facility closed in 1987.  
The Board accordingly finds that VA's duty to assist has been 
satisfied in regard to this claim.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Factual Background

Appellant submitted a claim for service connection for a 
nervous condition in August 1975, and an essentially 
duplicative claim in December 1975.  RO obtained the 
following evidence during the development of the claim: 
service medical records, report of VA medical examination in 
August 1975, and an inpatient treatment record from 
Chillicothe VA Medical Center for the period August 1975 to 
October 1975.  RO issued a rating decision in December 1975 
that denied service connection for paranoid schizophrenia.  
The veteran was notified of this decision.  The rating 
decision was not appealed and became final after one year.

Appellant submitted a request to reopen his claim for service 
connection for a nervous condition in March 1982.  During 
development of this claim, RO obtained the following 
additional evidence not previously considered: treatment 
records from Shawnee Hills Community Mental Health and Mental 
Retardation Center (hereinafter "Shawnee Hills") for the 
period August 1975 through February 1981 and service medical 
records relating to appellant's second enlistment (May 1980 
to November 1981).  RO issued a rating decision in July 1981 
that affirmed the previous denial.  Notice was provided.  The 
rating decision was not appealed and became final after one 
year.

Appellant submitted a request to reopen his claim for service 
connection, this time specifically for schizophrenia, in June 
1985.  Appellant submitted a statement in support of his 
claim, asserting that he had been treated for schizophrenia 
in Alaska during his first enlistment.  Other evidence 
obtained by RO during the development of this request 
included the following:  treatment records from Shawnee Hills 
from June 1979 (intake record) and progress notes from 
Shawnee Hills from January 1985 through June 1985.  RO issued 
a rating decision in July 1985 that affirmed the previous 
denial.  Notice was provided.  That rating decision was not 
appealed within one year and became final.

Appellant submitted a new claim for service connection for a 
nervous condition in February 1989.  RO obtained the 
following new evidence during development of this request: 
progress notes from Shawnee Hills from August 1988 through 
February 1989.  RO issued a rating decision in March 1989 
that affirmed the previous denial.  Notice was provided  That 
rating decision was not appealed within one year and became 
final.  This is the last final denial of the claim.

Appellant submitted the instant request for service 
connection for paranoid schizophrenia in May 2001.  The 
evidence obtained by RO during development of this claim is 
cited below.

Appellant submitted a Statement in Support of Claim (VA Form 
21-4138) in December 2001 asserting that he had begun hearing 
voices while in the Army in 1971, and that he went to the 
Mental Hygiene Clinic several times.  Appellant asserts that 
he was given medication for his condition.

Appellant also submitted an Authorization and Consent to 
Release Information (VA Form 21-4142) in December 2001 in 
which he asserted that he was seen by a doctor in the Army 
Mental Hygiene Clinic who told appellant that his mental 
condition was made worse by the military life.  Appellant 
asserts that he was given medication four or five times.

Appellant submitted another VA Form 21-4142 in December 2001 
in which he asserted that he began hearing voices in June 
1972, and that a friend advised him to go to the Mental 
Hygiene Clinic.  Appellant stated that his condition began in 
the military service and became worse.

Additional treatment notes from Shawnee Hills from June 1998 
through December 2001 show that appellant was receiving 
medication to control paranoid schizophrenia throughout the 
period.  There is nothing in these notes that addresses 
whether or not the schizophrenia became manifest in service 
or was caused by experiences while in the service.

An inpatient treatment note from Chillicothe VA Medical 
Center from the period December 1975 through February 1976, 
not previously on file, shows that appellant was admitted 
with a provisional diagnosis of paranoid schizophrenia.  
Appellant stated that he had been forced by his parents to 
come to the hospital, and appellant absented himself from the 
hospital after six days.  He was administratively discharged 
one month thereafter.  There is nothing in this record that 
addresses the etiology of appellant's schizophrenia.

RO issued a rating decision, now under appeal, in June 2002 
that denied reopening the claim because no new and material 
evidence had been received to support the request for 
reopening.

Appellant submitted a Notice of Disagreement (NOD) in July 
2002 in which he stated that the treatment records from 
Shawnee Hills would support his theory of causation, i.e. 
that his current mental condition was caused by the strain of 
separation from his wife, plus the stresses of military life.

Appellant submitted a Statement in Support of Claim (VA Form 
21-4138) in July 2002 in which he asserts that he received 
medication for three or four months while in the military and 
that his parents noticed after his discharge that appellant 
had changed.  Appellant stated that his father became afraid 
of appellant, and had appellant involuntarily committed to 
Spencer State Hospital. 
 


III.  Analysis

The requirement for the submission of new and material 
evidence is a jurisdictional prerequisite in order for a 
claimant to obtain review of a previously denied and final 
decision.  38 U.S.C.A. §§ 5108, 7104(b) (2002).  The Board is 
under the statutory obligation to conduct a de novo review of 
the new and material evidence issue.  Without the submission 
of new and material evidence, the Board does not have 
jurisdiction to review the claim in its entirety, and its 
analysis must end.  Butler v. Brown, 9 Vet. App. 167, 171 
(1996); see Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996); Rowell v. Principi, 4 Vet. App. 9, 15 (1993).  

The Board's review in regard to "new and material evidence" 
of this claim will include all evidence received subsequent 
to the last final adjudication denying service connection in 
March 1989.  If new and material evidence is presented or 
secured to a disallowed claim the Board can reopen the claim 
and review the former disposition of the claim.  38 U.S.C.A. 
§ 5108 (West 2002); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  Otherwise, the Board's inquiry must end.

"New and material evidence" can be construed as that which 
would contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's 
disability or injury, even if it would not be enough to 
convince the Board to grant the claim.  Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  Evidence received subsequent to 
a final decision is considered credible for the purpose of 
reopening a veteran's claim, unless it is inherently false or 
untrue, or is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The instant request to reopen the claim for service 
connection was received in May 2001.  For claims submitted 
prior to August 29, 2001, "new and material evidence" means 
evidence not previously submitted to agency decision makers 
that bears directly and substantially on the specific matter 
under consideration, that is neither cumulative nor 
redundant, and that is, by itself or in combination with 
other evidence, so significant that it must be considered in 
order to fairly adjudicate the claim.  38 C.F.R. § 3.156(a) 
(2000).  

The evidence added to the file since the rating decision in 
March 1989 is discussed below, including the Board's 
determination in regard to the newness and materiality of 
each piece of evidence in turn. 

Treatment notes from Chillicothe VA Medical Center during the 
period December 1975 through February 1976, and treatment 
notes from Shawnee Hills for the periods June 1998 through 
December 2001, are new in that they were not previously 
available to the adjudicators.  They are not material because 
they provide no evidence in regard to the etiology of 
appellant's schizophrenia, which is the only issue under 
current contention.  The records provide confirmation of the 
diagnosis of paranoid schizophrenia, and evidence of the 
severity of the disability, but these matters are not 
currently in dispute.

Appellant's various lay statements in regard to the onset of 
his symptoms in Alaska are cumulative of statements that were 
reviewed during previous adjudications of the claim.  They 
are thus neither new nor material.

In sum, while the additional medical and lay evidence is new 
in the sense that that it previously was not before agency 
adjudicators, it does not show that appellant's acquired 
psychiatric condition was incurred in or aggravated by any 
incident of service.  Hence, such evidence is not material 
for purposes of reopening the claim, and the application must 
be denied.  


ORDER

New and material evidence not having been received, the 
application to reopen a claim for service connection for an 
acquired psychiatric disorder, to include paranoid 
schizophrenia, is denied.

	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



